Exhibit 10.2
Execution Version

SECOND AMENDMENT
TO
AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into effective as of April 23, 2015 by and
among INDEPENDENCE CONTRACT DRILLING, INC., a Delaware corporation (“ICD” and
also being known as the “Administrative Borrower”), the Lenders party hereto and
CIT FINANCE LLC (“CIT”), as Administrative Agent and Collateral Agent (in such
capacities, “Agent”), as Issuing Bank and as Swingline Lender.
WITNESSETH:
WHEREAS, pursuant to that certain Amended and Restated Credit Agreement, dated
as of November 5, 2014 by and among ICD, each of ICD’s domestic Subsidiaries
identified on the signature pages thereof or becoming a “Borrower” by joinder
thereto (together with the Administrative Borrower, the “Borrowers”), the
Lenders and CIT, as Agent and Swingline Lender, as amended by that certain First
Amendment to Amended and Restated Credit Agreement, dated March 4, 2015 (as so
amended, and as otherwise amended, supplemented, revised, restated or otherwise
modified from time to time, the “Credit Agreement”), Borrowers obtained
commitments for a revolving loan credit facility in an aggregate principal
amount of up to $155,000,000; and
WHEREAS, Borrowers have requested certain modifications to the Credit Agreement,
and Agent and the Required Lenders have agreed to the modification of certain
provisions contained in the Credit Agreement upon the terms and conditions
hereafter set forth.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein and for other good and valuable consideration, the
mutuality, receipt and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:
Section 1.Definitions. All capitalized terms not defined herein shall have the
meanings given to such terms in the Credit Agreement.
Section 2.    Amendments to Credit Agreement. Effective as of the Second
Amendment Effective Date (as defined below), the Credit Agreement is hereby
amended as follows:
2.1    Amendment to Section 1.01. Section 1.01 of the Credit Agreement is hereby
amended by adding the following new definition thereto in proper alphabetical
order to provide in its entirety as follows:
“Cash Dominion Period” means, the period (a) commencing on the day that (i) an
Event of Default occurs, or (ii) Availability is less than the greater of (A)
$15,000,000 and (B) fifteen percent (15%) of the lesser of (x) the Borrowing
Base and (y) the Aggregate Revolving Commitment Amount; and (b) continuing
through and ending on the first date after such commencement on which (i) no
Event of Default is continuing and (ii) Availability has been greater than the
greater of (A) $15,000,000 and (B) fifteen percent (15%) of the lesser of (x)
the Borrowing Base and (y) the Aggregate Revolving Commitment Amount for a
period of at least ninety (90) consecutive calendar days.



1
Independence Contract Drilling – Second Amendment to
A&R Credit Agreement



--------------------------------------------------------------------------------



2.1    Amendment to Section 2.10(b). Section 2.10(b) of the Credit Agreement is
hereby amended and restated in its entirety to provide as follows:
“(b)    Unless an Event of Default is continuing, on each Business Day during a
Cash Dominion Period (or at any other time when the Collection Account shall
have a positive balance), at or before 12:00 noon, New York City time, the
Administrative Agent shall apply all immediately available funds credited to the
Collection Account first, to prepay any Protective Advances that may be
outstanding, pro rata, second, to prepay any Swingline Loans that may be
outstanding, pro rata, and third, to prepay the Loans made by Lenders, pro
rata.”
2.2.    Amendment to Section 5.12(a). Section 5.12(a) of the Credit Agreement is
hereby amended and restated in its entirety to provide as follows:
“(a)    Each Loan Party shall (i) instruct all Account Debtors of such Loan
Party to remit all payments in respect of any Account on which such Account
Debtor is obligated to a “P.O. Box” or “Lockbox Address” associated with a
deposit account subject to a Blocked Account Agreement (each, a “Payment
Account”), which remittances shall be collected by the depository institution at
which such “P.O. Box” or “Lockbox Address” is maintained and deposited in such
Payment Account, and (ii) except with respect to Excluded Accounts, cause each
deposit account held by such Loan Party (including, without limitation, each
Payment Account) to become subject to a Blocked Account Agreement pursuant to
which (without limiting the terms thereof) the Collateral Agent may, during a
Cash Dominion Period, exercise full dominion over such account and sweep all
funds on deposit therein to an account designated by the Collateral Agent (the
“Collection Account”), with such sweep instructions to be irrevocable unless
otherwise agreed to by the Collateral Agent. Without limiting the foregoing, all
amounts received by a Borrower or any of its Subsidiaries in respect of any
deposit account (or by the depository institution at which such account is
held), in addition to all other cash received from any other source, shall upon
receipt be deposited into a Blocked Account. Each Loan Party agrees that it will
not cause or permit proceeds of any deposit accounts to be directed to any
account other than the Collection Account; provided that, so long as a Cash
Dominion Period is not in effect, the Loan Parties may redirect proceeds of
deposit accounts from the Collection Account to another Blocked Account by
providing the Administrative Agent and the applicable depository bank with five
(5) Business Days’ prior written notice.”
2.2.    Amendment to Section 5.12(b). Section 5.12(b) of the Credit Agreement is
hereby amended and restated in its entirety to provide as follows:
“(b)    All collected amounts received in the Collection Account shall be
distributed and applied on a daily basis in accordance with Section 2.10(b),
except as an Agent may otherwise be directed by binding order issued by a court
of competent jurisdiction.”
Section 3.    Ratification and Further Assurances.


3.1.    Each Loan Party confirms that all of its obligations under the Loan
Documents (as amended by this Amendment) are in full force and effect and are
performable in accordance with their respective terms without setoff, defense,
counter-claim or claims in recoupment. Each Loan Party



2
Independence Contract Drilling – Second Amendment to
A&R Credit Agreement



--------------------------------------------------------------------------------



further confirms that the term “Obligations”, as used in the Credit Agreement,
shall include all Obligations of the Loan Parties under the Credit Agreement (as
amended by this Amendment), any promissory notes issued under the Credit
Agreement and each other Loan Document.


3.2.    Each Loan Party agrees that at any time and from time to time, upon the
written request of Agent, each Loan Party will execute and deliver such further
documents and do such further acts and things as Agent may reasonably request in
order to effect the provisions of this Amendment.


Section 4.    No Waiver. Except as expressly set forth in this Amendment,
nothing contained in this Amendment, or any other communication between or among
Agent, Lenders and any Loan Party, shall be construed as a waiver by Agent or
Lenders of any covenant or provision of the Credit Agreement, the other Loan
Documents, this Amendment or any other contract or instrument between or among
any Loan Party, Agent and/or Lenders, or of any similar future transaction and
the failure of Agent and/or Lenders at any time or times hereafter to require
strict performance by any Loan Party of any provision thereof shall not waive,
affect or diminish any right of Agent and/or Lenders to thereafter demand strict
compliance therewith. Nothing contained in this Amendment shall directly or
indirectly in any way whatsoever either: (i) impair, prejudice or otherwise
adversely affect Agent’s or any Lender’s right at any time to exercise any
right, privilege or remedy in connection with the Credit Agreement or any other
Loan Documents, each as amended hereby, (ii) except as expressly provided
herein, amend or alter any provision of the Credit Agreement or any other Loan
Documents or any other contract or instrument, or (iii) constitute any course of
dealings or other basis for altering any obligation of any Loan Party under the
Credit Agreement or any other Loan Documents or any right, privilege or remedy
of Agent or any Lender under the Credit Agreement, any other Loan Documents or
any other contract or instrument. Agent and Lenders hereby reserve all rights
granted under the Credit Agreement, the other Loan Documents, this Amendment and
any other contract or instrument between or among any Loan Party, Agent and
Lenders, each as amended hereby.
Section 5.    Representations and Warranties. Each Loan Party represents and
warrants (both immediately before and after giving effect to this Amendment,
including any transaction to be consummated contemporaneously with the Second
Amendment Effective Date) to Agent and Lenders the following: (i) there does not
exist any Default or Event of Default that is continuing, (ii) each Loan Party
is individually, and the Loan Parties as a whole, are, Solvent, and (iii) all
other representations and warranties contained in the Loan Documents (and this
Amendment shall constitute a “Loan Document” for all purposes) are true and
correct in all material respects (except representations and warranties which
are already qualified by a materiality standard, which representations and
warranties are true and correct in all respects) on and as of the date hereof
and the Second Amendment Effective Date as though made on and as of such date
(or to the extent that such representations and warranties relate solely to an
earlier date, on and as of such earlier date), (iv) each Loan Party is in good
standing under the laws of its jurisdiction of incorporation or organization, as
applicable, and is qualified to do business in each other jurisdiction in which
the failure to be so qualified could reasonably be expected to result in a
Material Adverse Effect, (v) no amendment, modification or other change has been
made to (a) the certificate of incorporation, certificate of limited
partnership, or comparable organizational document, or (b) the bylaws,
regulations, operating agreement or similar governing document of any Loan Party
since the Effective Date, (vi) the outstanding principal balance of the Loans is
$38,682,520.90 as of the date hereof (without giving effect to unapplied
collections), (vii) the recitals hereto are true and correct



3
Independence Contract Drilling – Second Amendment to
A&R Credit Agreement



--------------------------------------------------------------------------------



and (viii) except as contemplated by this Amendment, no Lender will receive, or
have the right to charge or collect, any fee, interest or other amount (beyond
the reimbursement of attorneys’ fees and beyond the right to interest under the
Credit Agreement as in effect on the Second Amendment Effective Date) as result
of its or their consent to this Amendment.
Section 6.    Conditions to Effectiveness. The effectiveness of this Amendment
is conditioned upon the satisfaction of the following conditions precedent (the
date on which the conditions have been satisfied or waived in writing by Agent
being the “Second Amendment Effective Date”), with any documentation set below
being in form, substance and results acceptable to Agent at its sole option. The
determination as to whether each condition has been satisfied shall be made by
Agent.
6.1.    Each Loan Party and the Required Lenders shall have duly executed and
delivered this Amendment;
6.2.    The Loan Parties shall have paid to Agent all expenses (including
reasonable attorneys’ fees) owed to or incurred by Agent or Lenders arising in
connection with the Loan Documents or this Amendment; and
6.3.    Agent shall have received such other documents and instruments as Agent
or any Lender may reasonably request.
The Loan Parties shall be deemed to represent and warrant to Agent and Lenders
that each of the foregoing conditions have been satisfied upon the release of
their respective signatures to this Amendment; provided, however, that if the
other conditions precedent herein have been satisfied, Agent shall be
irrevocably authorized by each Loan Party and each Lender to make at Agent’s
election (and without any further deliverables being made to Agent) a Loan on
behalf of Borrowers to pay any fees and expenses contemplated above
contemporaneously with the Second Amendment Effective Date. All fees and other
amounts payable in connection with this Amendment shall be non-refundable and
fully earned upon Agent’s, or such Lender’s, as applicable, receipt of such fees
or amounts (or the making of a Loan for the payment thereof.
Section 7.    Miscellaneous.
7.1.    Except as expressly provided in this Amendment, (i) the Credit Agreement
shall continue in full force and effect, and (ii) the terms and conditions of
the Credit Agreement are expressly incorporated herein and ratified and
confirmed in all respects. This Amendment is not intended to be or to create,
nor shall it be construed as, a novation or an accord and satisfaction. From and
after the Second Amendment Effective Date, references to the Credit Agreement in
each Loan Document shall be references to the Credit Agreement as amended
hereby. The Lenders party hereto hereby direct and instruct Agent to execute and
deliver this Amendment and all documents to be executed in connection herewith,
and to induce Agent to execute and deliver this Amendment and the other
applicable documents, each Lender ratifies and confirms its obligations under,
and the immunities and exculpatory provisions accruing to Agent under, the terms
of the Credit Agreement and the other Loan Documents and agrees that, as of the
date hereof, such obligations, immunities and other provisions are without
setoff, counterclaim, defense or recoupment. This Amendment shall constitute a
Loan Document.
7.2.    Each Loan Party hereby ratifies and confirms the Liens and security
interests granted under the Loan Documents and further ratifies and agrees that
such Liens and security interests secure all obligations and indebtedness now,
hereafter or from time to time made by, owing to or arising in favor of Agent or
Lenders pursuant to the Loan Documents (as now, hereafter or from time to time
amended).



4
Independence Contract Drilling – Second Amendment to
A&R Credit Agreement



--------------------------------------------------------------------------------



7.3.    This Amendment constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof. Neither this Amendment nor any
provision hereof may be changed, waived, discharged, modified or terminated
orally, but only by an instrument in writing signed by the parties required to
be a party thereto pursuant to the Credit Agreement.
7.4.    This Amendment may be executed in any number of counterparts (including
by facsimile or as a .pdf attachment), and by the different parties hereto on
the same or separate counterparts, each of which shall be deemed to be an
original instrument but all of which together shall constitute one and the same
agreement.
7.5.    If any term or provision of this Amendment is adjudicated to be invalid
under applicable laws or regulations, such provision shall be inapplicable to
the extent of such invalidity without affecting the validity or enforceability
of the remainder of this Amendment which shall be given effect so far as
possible.
7.6.    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE CHOICE OF LAW PROVISIONS SET FORTH IN THE CREDIT AGREEMENT AND SHALL BE
SUBJECT TO ANY WAIVER OF JURY TRIAL (OR IF APPLICABLE, THE JUDICIAL REFEREE
PROVISIONS) AND NOTICE PROVISIONS OF THE CREDIT AGREEMENT.
7.7.    This Amendment shall be binding upon and inure to the benefit of each
Loan Party, Agent and Lenders and their respective successors and assigns,
except that no Loan Party shall have the right to assign any rights thereunder
or any interest therein without Agent’s and the required Lenders’ prior written
consent.
7.8.    EACH LOAN PARTY HEREBY ABSOLUTELY AND UNCONDITIONALLY RELEASES AND
FOREVER DISCHARGES AGENT AND EACH LENDER, AND ANY AND ALL PARTICIPANTS, PARENTS,
SUBSIDIARIES, AFFILIATES, INSURERS, INDEMNITORS, PREDECESSORS, SUCCESSORS AND
ASSIGNS THEREOF, IN EACH CASE, IN WHATEVER CAPACITY, TOGETHER WITH ALL OF THE
PRESENT AND FORMER DIRECTORS, OFFICERS, ATTORNEYS, AGENTS AND EMPLOYEES OF ANY
OF THE FOREGOING, FROM ANY AND ALL CLAIMS, DEMANDS OR CAUSES OF ACTION OF ANY
KIND, NATURE OR DESCRIPTION, WHETHER ARISING IN LAW OR EQUITY OR UPON CONTRACT
OR TORT OR UNDER ANY STATE OR FEDERAL LAW OR OTHERWISE BUT ONLY TO THE EXTENT
ARISING UNDER, ON ACCOUNT OF OR IN CONNECTION WITH THE LOANS AND/OR THE LOAN
DOCUMENTS, WHICH SUCH LOAN PARTY HAS HAD, NOW HAS OR HAS MADE CLAIM TO HAVE
AGAINST ANY SUCH PERSON FOR OR BY REASON OF ANY ACT, OMISSION, MATTER, CAUSE OR
THING WHATSOEVER ARISING FROM THE BEGINNING OF TIME TO AND INCLUDING THE SECOND
AMENDMENT EFFECTIVE DATE, WHETHER SUCH CLAIMS, DEMANDS AND CAUSES OF ACTION ARE
MATURED OR UNMATURED OR KNOWN OR UNKNOWN, INCLUDING, WITHOUT LIMITATION, ALL
CLAIMS, DEMANDS OR CAUSES OF ACTION ARISING IN WHOLE OR PART FROM THE NEGLIGENCE
OR STRICT LIABILITY OF AGENT, ANY LENDER OR ANY OTHER PARTY PURPORTED TO BE
RELEASED HEREBY.
The foregoing release shall apply to all unknown or unanticipated results of any
events occurring prior to the time this Amendment is signed, as well as those
known or anticipated. Each Loan Party, to the extent permitted by law, expressly
waives any and all rights under Section 1542 of the Civil Code of the



5
Independence Contract Drilling – Second Amendment to
A&R Credit Agreement



--------------------------------------------------------------------------------



State of California with respect to the claims released herein. Section 1542 of
the Civil Code of the State of California provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


Each Loan Party, to the extent permitted by law, expressly waives and
relinquishes all rights and benefits afforded by said Section 1542, and any
comparable state or federal law. Each Loan Party understands that the facts in
respect of which the foregoing release is given may hereafter turn out to be
different from the facts now known or believed to be true. Each Loan Party
hereby accepts and assumes the risk that those facts may ultimately be found to
be different, and agrees that the foregoing Release shall be in all respects
effective, and not subject to termination or rescission by virtue of any such
factual differences.


[SIGNATURES APPEAR ON FOLLOWING PAGES]





6
Independence Contract Drilling – Second Amendment to
A&R Credit Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.
INDEPENDENCE CONTRACT DRILLING, INC., as a Borrower and as Administrative
Borrower
By: /s/ Philip A. Choyce    
Name: Philip A. Choyce
Title: Senior Vice President & Chief Financial Officer



1
Independence Contract Drilling – Second Amendment to
A&R Credit Agreement



--------------------------------------------------------------------------------




CIT FINANCE LLC, as Agent, as Issuing Bank, as Swingline Lender and as a Lender




By:     /s/ Stewart McLeod    
Name: Stewart McLeod
Title: Director



Independence Contract Drilling – Second Amendment to
A&R Credit Agreement



--------------------------------------------------------------------------------




CATERPILLAR FINANCIAL SERVICES CORPORATION, as a Lender




By:    /s/ Adam Brown    
Name: Adam Brown
Title: Credit Manager



Independence Contract Drilling – Second Amendment to
A&R Credit Agreement



--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A., as a Lender




By:    /s/ Dmitriy Barskiy    
Name: Dmitriy Barskiy
Title: Authorized Signatory

Independence Contract Drilling – Second Amendment to
A&R Credit Agreement



--------------------------------------------------------------------------------




THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA, as a Lender




By:    /s/ Jennifer L. Riffle    
Name: Jennifer L. Riffle
Title: Vice President






PRUDENTIAL RETIREMENT INSURANCE
AND ANNUITY COMPANY, as a Lender


By:
Prudential Investment Management, Inc., as investment manager



By:     /s/ Jennifer L. Riffle    
Name: Jennifer L. Riffle
Title: Vice President



Independence Contract Drilling – Second Amendment to
A&R Credit Agreement

